           Case 1:18-vv-00478-UNJ Document 39 Filed 06/05/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0478V
                                     Filed: March 22, 2019
                                         UNPUBLISHED


    DANIEL J. HOLDING,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Matthew F. Belanger, Faraci Lange LLP, Rochester, NY, for petitioner.
Meredith Burns Healy, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 2, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he developed Guillain-Barre Syndrome (“GBS”) as a result
of an influenza (“flu”) vaccine received on January 2, 2017. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On March 22, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for his GBS. On March 22, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $106,524.41
(representing $92,000.00 in pain and suffering, $11,904.06 in lost wages, and
$2,620.35 in past unreimbursable expenses). Proffer at 5-6. In the Proffer, respondent

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00478-UNJ Document 39 Filed 06/05/19 Page 2 of 2



represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $106,524.41 (representing $92,000.00 in pain
and suffering, $11,904.06 in lost wages, and $2,620.35 in past unreimbursable
expenses) in the form of a check payable to petitioner, Daniel J. Holding. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
